Citation Nr: 1624527	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, from September 1987 to January 1988, from August 2004 to July 2006, and from February 2009 to March 2010.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board most recently remanded this matter for further evidentiary development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Veteran was afforded a VA examination in order to ascertain the current severity of his right knee disability.  The examiner referenced reviewing the electronic claims file (VBMS) and VA treatment medical records.  That discussion/ review suggests that pertinent treatment medical records are not in evidence.  For example, the examiner cited to the report of a September 2015 X-ray report, which is not of record.  

Furthermore, the private treatment medical records in evidence indicate that the Veteran last sought treatment for his knee in February 2015.  Such treatment would have been months before the date of the X-ray examination cited to by the examiner.  See Orthopedic Associates of Middletown, PC treatment records.  In that regard, these private records also note that his most recent x-ray examination occurred in March 2011.  Id.  

With that said, the above records strongly indicate that there are pertinent VA and/or private treatment medical records not yet in evidence.  The Board is considered on notice of these records.  Thus, a remand is necessary in order to attempt to obtain these outstanding treatment medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2.  Associate all records of the Veteran's VA treatment medical records with his electronic claims file (VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well. 

Special attention is directed to a September 29, 2015 x-ray examination of the Veteran's right knee noted by the 2016 VA examiner.  This record is not in evidence.  Additionally, the examiner does not clearly identify whether this X-ray was taken in a private or VA facility.  On remand this record and any adjoining records should be identified, obtained and associated with the claims file. 

3.  After completing the above, readjudicate the claim in light of all evidence of record.  If the claim is denied, furnish the appellant with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



